Petition for rehearing denied September 22, 1931                        ON PETITION FOR REHEARING                              (2 P.2d 1118)
In this cause counsel for appellants has presented a very forceful but courteous petition for a rehearing. The only new contention that he makes in his petition for a rehearing is that this cause was submitted to the court without argument, prior to the time the writer of the majority opinion became a member thereof.
The Supreme Court of the State of Oregon is a permanent institution. It is a creature of the Constitution of the state. The personnel of the court is temporary. The tenure of office of the individuals who compose the court is uncertain. The length of service of its members depends on many factors, not the least of which is the dissatisfaction of losing litigants. When a cause is submitted without argument, it is submitted to the court and not to the justices as individuals. However, if the appellants had any desire to withdraw their submission without argument, and so requested the court before the decision was rendered, there is no doubt but that their wishes would have been respected, but, having waited until they found the decision against them, it is too late now to complain.
All the other matters contended for by counsel in his petition for a rehearing were given careful consideration before the original opinion was written, and we see no reason for arriving at a different conclusion. Petition for a rehearing is denied. *Page 427